Citation Nr: 0600168	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In November 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran submitted her claim in May 2002.  On the claim 
form she indicated that she had a period of "active duty" 
from September 1980 to October 1983.  The June 2003 rating 
decision referred to this merely as a period of service 
indicating it was the same type of service as was the 
verified period of active military service from August 1969 
to February 1971.  However, the evidence of record indicates 
that this period of service was in the Naval Reserve, and 
that the veteran was not on active duty, but instead served 
on various periods of Active Duty for Training (ADT or 
ACDUTRA) and Inactive Duty Training (IDT or INACTDUTRA).  The 
dates and nature of these periods of service must be 
verified.

The veteran's basic assertion is that she incurred injuries 
during her reserve service in the 1980s.  Specifically, that 
she had a right knee injury and suffered acoustic trauma in 
the form of aircraft noise exposure resulting in hearing loss 
and tinnitus.  There is some evidence of record supporting 
these assertions.  VA has not obtained examinations or 
medical opinions related to these claims.  This should be 
done.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the service 
department, or other records depository 
as appropriate, and verify the veteran's 
periods of military service for the 
period from September 1980 to October 
1983.  The RO should request copies of 
service personnel records for the 
veteran's service from 1969 to 1971 and 
for service from 1980 to 1983.

2.  The veteran must be accorded an 
examination for a detailed account of all 
manifestations of any current right knee 
disorder found to be present.  All 
necessary tests must be conducted and the 
examiner must review the results of any 
testing prior to completion of the report.  
The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  After a 
review of the medical evidence of record, 
with attention to the service medical 
records, the examining physician should 
offer an opinion as to whether there is at 
least a 50 percent probability or greater 
that any current right knee disorder is 
related to or caused by the instance of 
right knee sprain noted in a September 
1983 service medical record.  If an 
opinion cannot be provided without resort 
to speculation, it should be so stated in 
the report.

3.  The veteran must be accorded an 
examination for a detailed account of all 
manifestations of any hearing loss and 
tinnitus.  All necessary tests must be 
conducted and the examiner must review the 
results of any testing prior to completion 
of the report.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested to 
review the service medical records with 
attention to the June 1983 examination 
report.  After a review of the medical 
evidence, the examiner must offer an 
opinion at to whether there is at least a 
50 percent probability or greater that any 
current hearing loss or tinnitus 
disability is related to aircraft noise 
exposure in the 1980s in view of the 
relatively normal hearing test results 
indicate in on the May 1983 service 
department medical examination report.  If 
an opinion cannot be provided without 
resort to speculation, it should be so 
stated in the report.

4.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and her 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


